 BONANNO FAMILY FOODS, INC.Bonanno Family Foods, Inc. and Amalgamated MeatCutters & Butcher Workmen of North America,District Union Local 1, AFL-CIO, Petitioner.Case 3-RC-6577June 28, 1977DECISION AND DIRECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYPursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot wasconducted on May 20, 1976, under the direction andsupervision of the Regional Director for Region 3,within an appropriate unit of the Employer's employ-ees as agreed to by the parties. Upon conclusion ofthe balloting, the parties were furnished a tally ofballots which showed that, of the six eligible voters,two ballots were cast for, and two against, thePetitioner. There were two challenged ballots, anumber sufficient to affect the election's results. Noobjections were filed by either party.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Regional Director investigated the challengesand, on June 23, 1976, issued his report on challengesand order directing hearing. The Regional Directorfound that the challenge to the ballot of BarbaraSimonelli, whose discharge prior to the election wasthe subject of an unfair labor practice charge in Case3-CA-6578, could best be resolved by a formalhearing. Accordingly, he recommended that a hear-ing be held before a duly designated hearing officer.He further recommended that the hearing officerdesignated to conduct such hearing prepare andserve on the parties a report containing credibilityresolutions, findings of fact, and recommendations tothe Board as to the disposition of the challenge to theballot of Barbara Simonelli.As to the other challenged ballot, the RegionalDirector found that Susan Benson is a regular part-time employee of the meat department and recom-mended that the challenge to her ballot be overruled.He also recommended, however, that her ballot notbe opened and counted until the challenge to theballot of Simonelli was resolved.Thereafter, the Petitioner filed exceptions to theRegional Director's report and a brief in supportthereof, and the Employer filed an answering brief inopposition to the exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.230 NLRB No. 74The Board has considered the Regional Director'sreport in light of the exceptions and briefs and hasdecided to affirm his findings, conclusions, andrecommendations only to the extent consistentherewith.1. Susan BensonThe Regional Director found that Benson is aregular part-time employee in the meat departmentwhose duties and working conditions are similar tothose of other meat department employees. Wedisagree. For the reasons set forth below, we findthat Benson is a dual-function employee who doesnot work a sufficient number of hours in the meatdepartment to warrant her inclusion in that unit. Thefacts uncovered by the Regional Director's investiga-tion of Benson's challenge are not materially indispute and were described by him as follows:Benson was hired to work part time in theEmployer's delicatessen department approximately Iyear prior to the election herein. In January 1976, shebegan working in the meat department as a meat-wrapper on a regular schedule. Benson is scheduledto work in the meat department from 8 a.m. to 11:30a.m. each Sunday. She also fills in at other times asneeded. Because the meat manager does not workSundays, the two meatcutters work alternate Sun-days and Benson receives her work directions fromthem. In addition to wrapping meat, Benson cleansthe meat case each Sunday, which takes about I to 1-1/2 hours.During the last quarter prior to the eligibility cutoffdate, Benson averaged just under 3-1/2 hours perweek in the meat department. During the sameperiod of time, she averaged approximately 22 hoursper week in the produce and "deli" departmentswhere she is also scheduled to work.Benson's rate of pay is the same regardless of thedepartment in which she is working. As a part-timeemployee, she also receives the same benefits thatother part-time employees receive. Benson's hourlywage rate is approximately 75 percent of that paid tothe other part-time meatwrapper, who works approx-imately 25 hours per week, and about 60 percent ofthe rate paid to the full-time meatwrapper. Both ofthese wrappers, however, have at least I year moreexperience in the meat department than doesBenson.It is clear from the foregoing that Benson is aregular part-time employee of the Employer whoworks a total of about 25 hours per week, of whichmore than 80 percent is spent in the produce and"deli" departments and less than 20 percent in themeat department. Since Benson is thus a dual-555 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfunction employee, we must determine, under theprinciples of Berea 1and Ocala,2whether she works asufficient number of hours in the appropriate unit-i.e., the meat department-to share a genuinecommunity of interest with the employees in thatunit. The Regional Director found that, during thecalendar quarter just prior to the eligibility cutoffdate, Benson averaged just under 3-1/2 hours perweek in the meat department. In our judgmentBenson works an insufficient number of hours in themeat department to demonstrate that she shares asubstantial interest in the wages, hours, and workingconditions of employees in that unit. Accordingly, weshall exclude Benson from the unit and sustain thechallenge to her ballot.2. Barbara SimonelliAs stated, the Regional Director found that thechallenge to the ballot of Simonelli, whose dischargebefore the election was charged to be an unfair laborpractice in Case 3-CA-6578, raised substantial issuesof fact which could best be resolved by a hearing. Hetherefore recommended that the issue of Simonelli'seligibility be resolved by a formal hearing. Noexceptions were filed to this recommendation.We take official notice of the following eventsinvolving the charge in Case 3-CA-6578 whichtranspired after the Regional Director's report onchallenges issued:On July 7, 1976, the Regional Director issued acomplaint and notice of hearing in Case 3-CA-6578alleging that the discharge of Simonelli violatedSection 8(a)(3) and (1) of the Act. On the same date,the Regional Director also issued an order consoli-dating cases in which he ordered that the unfair laborpractice case be consolidated with Case 3-RC-6577"for the purpose of hearing, ruling, and decision byan Administrative Law Judge on the status ofBarbara Simonelli, and that thereafter Case No. 3-RC-6577 be transferred to and continued before theBoard in Washington, D.C...." Thereafter, ahearing was held before Administrative Law JudgeElbert D. Gadsden on September 7, 1976.On January 28, 1977, the Administrative LawJudge issued his Decision in the consolidatedproceeding, finding that Respondent, BonannoFamily Foods, Inc., had violated Section 8(a)(3) and(1) of the Act by discharging Simonelli, andrecommending that usual remedial order, includingreinstatement with backpay. In an erratum, datedFebruary 22, 1977, the Administrative Law Judgefurther recommended, inter alia, that the challenge toIBerea Publishing Company, 140 NLRB 516, 519 (1963).2 The Ocala Star Banner, 97 NLRB 384(1951).3 No objections were filed by either party to the conduct of the electionor to conduct affecting the results of the election.Simonelli's ballot be overruled and that Case 3-RC-6577 be remanded to the Regional Director for thepurpose of opening and counting her ballot. TheAdministrative Law Judge additionally recommend-ed that, if the revised tally of ballots shows that thePetitioner received a majority of the votes cast, thePetitioner be certified as the bargaining representa-tive of the employees in the appropriate unit.However, if the revised tally shows that the Petitionerdid not receive a majority of the votes cast, herecommended that the election be set aside and thata second election be directed.3No exceptions were filed to the AdministrativeLaw Judge's Decision and the Board, on June 20,1977, issued an Order adopting pro forma hisfindings, conclusions, and recommendations withrespect to Case 3-CA-6578.4However, notwith-standing the absence of exceptions thereto, the Boarddid not adopt that portion of the Administrative LawJudge's recommendations with respect to the disposi-tion of the representation proceeding on the groundsthat such recommendations were contrary to, and inexcess of, the authority granted him in the orderconsolidating cases.The Board having adopted the Administrative LawJudge's finding that Simonelli was unlawfully dis-charged prior to the election in violation of Section8(a)(3) and (1) of the Act, we find that she waseligible to vote in the election herein. Accordingly,we overrule the challenge to her ballot.As we have sustained the challenge to the ballot ofSusan Benson and overruled the challenge to theballot of Barbara Simonelli, we shall remand thisproceeding to the Regional Director for the purposeof opening and counting the ballot of Simonelli,preparing and serving on the parties a revised tally ofballots, and, thereafter, issuing the appropriatecertification.DIRECTIONIt is hereby directed that the Regional Director forRegion 3 shall, pursuant to the Board's Rules andRegulations, Series 8, as amended, within 10 daysfrom the date of this Decision and Direction, openand count the ballot of Barbara Simonelli and,thereafter, prepare and cause to be served on theparties a revised tally of ballots.IT IS HEREBY FURTHER DIRECTED that the RegionalDirector shall, thereafter, issue and cause to beserved on the parties the appropriate certification.IT IS HEREBY FURTHER DIRECTED that the instantproceeding be, and it hereby is, remanded to the4 The Board's Order does not appear in the published volumes of theBoard's decisions.556 BONANNO FAMILY FOODS, INC. 557Regional Director for Region 3 for the purpose oftaking the actions set forth above.